Citation Nr: 0402428	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-00 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether reduction of the veteran's non-service-connected 
disability pension benefits based on receipt of income in 
1996 was proper.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1954 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The claims folder was 
subsequently transferred to the RO in Waco, Texas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The RO granted entitlement to non-service-connected 
disability pension benefits in a July 1996 rating decision, 
effective from the date of the August 1995 claim.  In 
September 1999, the RO wrote the veteran to advise him that 
it had received notice, through the Income Verification Match 
(IVM) program, that he had received unemployment benefits in 
1996 that were previously unreported.  Based on the 
information received, it proposed to reduce his pension 
benefits effective March 1996 (noting that the veteran began 
receiving service-connected disability compensation effective 
May 1998).  Following a November 1999 hearing, the RO issued 
a letter in January 2000 explaining that it found that 
reduction in pension benefits was proper based on the IVM 
report for 1996 and that benefits would be reduced as 
proposed.  It also notified the veteran that, as a result of 
the reduction, an overpayment had been created.  Later in 
January 2000, VA issued a notice of overpayment in the amount 
of $1,869.00.  Pursuant to the Board's December 2000 remand, 
the RO issued a statement of the case in December 2002 in 
response to the veteran's January 2000 notice of disagreement 
with the January 2000 decision.  The veteran timely perfected 
his appeal.  

However, review of the claims folder reveals that, in May 
2000, the RO issued the veteran a letter in which it 
indicated that it had "removed IVM earned income after 
consideration for one year."  It then specified the 
veteran's monthly non-service-connected pension benefit 
amount for each month from April 1997.  The letter shows that 
payments beginning in October 1997 and in December 1997 were 
actually greater than what was actually paid to the veteran 
in those months, as shown in the September 1999 letter 
concerning the proposed reduction.  All other payment amounts 
were unchanged from what the veteran had actually been paid.  
There is no indication whether the RO undertook recalculation 
of the veteran's benefits to determine whether the 
overpayment as originally calculated remained accurate.  In 
addition, the Board finds some question as to whether the 
overpayment was in fact was eliminated.  Handwritten notes on 
the VA Form 21-8947, Compensation and Award, state "removed 
IVM debt."  Also, it is unclear from the information 
available to the Board whether VA ever undertook any 
collection of overpayment.    

The Board has jurisdiction to decide all questions of law or 
fact that affects the provision of VA benefits to a veteran.  
38 U.S.C.A. §§ 511(a), 7104(a) (West 2002).  The U.S. Court 
of Appeals for Veterans Claims (Court) has determined that 
its jurisdiction to consider a claim is based on the 
existence of a current case or controversy, and that once the 
underlying issue is moot, there was no further jurisdiction 
to act on the claim.  See Aronson v. Brown, 7 Vet. App. 153 
(1994); Bond v Derwinski, 2 Vet. App. 376 (1992).  In such an 
instance, the claim is dismissed as moot. Id.  Although the 
Board is not a court per se, it is sufficiently analogous 
inasmuch as it functions in a quasi-judicial manner with 
respect to appeals concerning certain VA claims.  Therefore, 
the same logic applied by the Court concerning its 
jurisdiction to act on claims before it may be reasonably 
applied to claims before the Board.

If in this case it is determined that the veteran ultimately 
suffered no loss of benefits as a result of RO's actions, 
such that no viable case or controversy remains for 
adjudication, the Board would have no jurisdiction on appeal.  
See Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000) (quoting Baker v. Carr, 369 U.S. 186, 204, 7 L. 
Ed. 2d 663, 82 S. Ct. 691 (1962)) (in order to satisfy the 
case or controversy requirement, a plaintiff must have 
standing, some personal stake in the outcome of the 
controversy).  Thus, before proceeding to evaluate the 
appeal, the Board finds that clarification of the matters 
discussed above is appropriate.          

Accordingly, the case is REMANDED for the following action:

The RO should accomplish a comprehensive 
review of the non-service-connected 
pension benefits actually paid to the 
veteran and determine whether he 
ultimately experienced any loss of 
benefits as a result of the January 2000 
reduction.  The RO should specifically 
determine (1) whether any overpayment was 
ultimately created, and if so, (2) in 
what amount, and (3) whether such 
overpayment was ever collected, in whole 
or in part.  The RO should document its 
findings in detail in the claims folder 
and provide the veteran with a report of 
those findings.  It should afford him an 
appropriate period of time for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


